                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                               AT CHATTANOOGA

THOMAS J. BROOKS, III, M.D.,                     )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )      No.    1:18-CV-12
                                                 )             Judge Phillips
KEVIN SPIEGEL, in his individual capacity        )
and in his official capacity as the Chief        )
Executive Officer of Chattanooga-Hamilton        )
County Hospital                                  )
Authority (d/b/a Erlanger Health System),        )
                                                 )
       Defendant.                                )

                           MEMORANDUM AND ORDER


       Plaintiff Thomas J. Brooks, III, M.D. asserts several claims against Kevin Spiegel,

the Chief Executive Officer of the Chattanooga-Hamilton County Hospital Authority, d/b/a

Erlanger Health System (“Erlanger”), in both his individual and official capacity. Mr.

Spiegel has filed a motion to dismiss all of Dr. Brooks’ claims pursuant to Fed. R. Civ. P.

12(c) with supporting briefs and exhibits [Docs. 25, 26, 35]. Dr. Brooks has responded in

opposition [Doc. 32] to the motion to dismiss. He has also filed a motion to exclude matters

outside the pleadings [Doc. 28], followed by Mr. Spiegel’s response and plaintiff’s reply

[Docs. 31, 33].

       For the reasons set forth herein, the defendant’s motion to dismiss [Doc. 25] is

DENIED and plaintiff’s motion to exclude [Doc. 28] is DENIED.
I.     Relevant Facts 1

       Dr. Brooks has been a licensed physician in Tennessee since 1981 and he has held

hospital privileges at Erlanger as a staff physician since 1982 [Doc. 39 at ¶ IV]. Mr. Spiegel

is the President and CEO of Erlanger [Id. at ¶ I]. Erlanger is a governmental entity created

by the Tennessee General Assembly to provide health care facilities and programs for the

residents of Chattanooga and Hamilton County, Tennessee [Doc. 26-1 at p. 1]. Erlanger

has a Board of Trustees appointed by the Mayor of Hamilton County and the Tennessee

General Assembly [Doc. 39 at ¶ VIII]. The Board of Trustees is vested with the “absolute

and complete authority” to operate and manage the business of the hospital, including the

granting of or refusal of medical staff privileges [Doc. 26-1 at p. 2]. The Bylaws of the

Erlanger Medical Staff provide that the Board of Trustees “has delegated to the Medical

Staff … responsibility for the quality of patient care” and the “delineation of clinical

privileges” [Id. at pp. 6, 9—10].

       Dr. Brooks has complained “for many years about racial discrimination by the

Hospital Authority against him and other African-American healthcare providers” [Doc.

39 at ¶ VI]. Dr. Brooks and Mr. Spiegel “have dealt directly about these issues many

times” and “Dr. Brooks has documented complaints for years, as well as the responses or

lack of responses by the hospital authority” [Id.]. According to plaintiff, Mr. Spiegel “had



1
 For the purposes of a motion to dismiss, the Court takes the factual allegations in the amended
complaint [Doc. 39] as true. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (noting that, “when
ruling on a defendant’s motion to dismiss, a judge must accept as true all of the factual allegations
contained in the complaint”).
                                                 2
full knowledge of the racial discrimination complaints” of plaintiff and other African-

American physicians at Erlanger [Id. at ¶ XII]. Plaintiff claims that Mr. Spiegel and

previous CEOs have been aware of such complaints and have “gone out of their way to

ignore and not address” them [Id.]. Mr. Spiegel assured Dr. Brooks that what African-

American physicians had accomplished at FHS [Family Health Services] was significant

to the community and it was “only right” that Erlanger develop a positive relationship with

the physicians and FHS facility, but “[t]alk did not turn into action” [Id. at ¶ XII]. Further,

Mr. Spiegel stated that an executive at Erlanger “would assist in developing the

relationship” between Erlanger and the physicians of FHS, but “[t]his never materialized”

[Id.].

         Dr. Brooks filed a Title VI complaint with the Department of Diversity at Erlanger,

but it was dismissed “with no explanation as to either how it was investigated, or how it

was processed, recorded and documented” [Id. at ¶ XIV]. Since the filing of his Title VI

complaint, Dr. Brooks has experienced “continued isolation and lack of support” from the

administration and staff at Erlanger as demonstrated by responses to his emails that were

not “respectful or professional” [Id. at ¶ XIX].

         Joe Winnick, an Erlanger executive, offered Dr. Brooks the opportunity to work and

provide health care to patients at the Alton Park and Dodson Avenue Health Centers, but

stated that Dr. Brooks could not provide medical services anywhere else in the area,

including FHS, the facility that he and others created and staffed [Id. at ¶ XV]. Similarly,

April Moore, the Executive Director of the Alton Park and Dodson Avenue Health Centers,

                                              3
refused Dr. Brooks’ offer to volunteer his medical services for free at the health centers

[Id. at ¶ XVII].

       Dr. Brooks met with Gerald Webb, the only African-American on Erlanger’s Board

of Directors, to express his concerns and provide documents to support his claims [Id. at ¶

XVIII]. However, after Mr. Webb met with Erlanger representatives, “Mr. Webb showed

no interest in the concerns Dr. Brooks had expressed” and sent Dr. Brooks “a disappointing

and disrespectful email response” [Id.].

       Dr. Brooks claims that Erlanger suspended his hospital privileges “for no legal

reason” and “arbitrarily demanded” that he submit to medical and psychological

examinations [Id. at ¶ XI]. Plaintiff claims that Mr. Spiegel is involved in all steps of

disciplining physicians at Erlanger and “has created a custom of Erlanger ignoring

complaints of racial discrimination and pushing back against complaints” [Id. at ¶ XIII].

Plaintiff claims Mr. Spiegel has directly participated in the violation of his rights and that

the has “directed, encouraged, tolerated or acquiesced in the unlawful conduct of his

subordinates” [Id.]. Dr. Brooks alleges that a violation of his rights to equal protection and

due process as well as the 1st and 14th Amendments to the Constitution [Id. at ¶ II]. Dr.

Brooks also alleges that he has been retaliated against for filing a Title VI complaint [Id.

at ¶ XIX].




                                              4
II.    Standard of Review

       Rule 12(c) of the Federal Rules of Civil Procedure states, “[a]fter the pleadings are

closed – but early enough not to delay trial – a party may move for judgment on the

pleadings.” Fed. R. Civ. P. 12(c). Motions for judgment on the pleadings are reviewed

under the same standard as motions to dismiss under Rule 12(b)(6). Fritz v. Charter Twp.

of Comstock, 592 F.3d 718, 722 (6th Cir. 2010). That is, “all well-pleaded material

allegations of the opposing party must be taken as true, and the motion may be granted

only if the moving party is nevertheless clearly entitled to judgment.” Id. The Court

construes the complaint in a light most favorable to the plaintiff, accepts all factual

allegations as true, and determines whether the complaint states a plausible claim for relief.

Albrecht v. Treon, 617 F.3d 890, 893 (6th Cir. 2010), cert. denied, 562 U.S. 1201 (2011)

(citing Ashcroft v. Iqbal, 556 U.S. 662 (2009); League of United Latin Am. Citizens v.

Bredesen, 500 F.3d 523, 527 (6th Cir. 2007)).

       Applying the pleading requirements outlined in Bell Atlantic Corp. v. Twombly, 550

U.S. 544 (2007), and Iqbal to Rule 12(c) motions, plaintiffs must “plead ... factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Albrecht, 617 F.3d at 893 (citation and internal quotation marks

omitted); see New Albany Tractor, Inc. v. Louisville Tractor, Inc., 650 F.3d 1046, 1050–

51 (6th Cir. 2011). When considering a Rule 12(c) motion, the Court “need not accept as

true legal conclusions or unwarranted factual inferences.” HDC, LLC v. City of Ann Arbor,

675 F.3d 608, 611 (6th Cir. 2012) (quoting Kottmyer v. Maas, 436 F.3d 684, 689 (6th Cir.

                                              5
2006)). However, “[i]f it is at all plausible (beyond a wing and a prayer) that a plaintiff

would succeed if he proved everything in his complaint, the case proceeds.” Doe v. Baum,

903 F.3d 575, 581 (6th Cir. 2018) (citations omitted).



III.   Plaintiff’s Motion to Exclude Matters Outside of the Pleadings [Doc. 28]

       In support of the motion to dismiss, Mr. Spiegel filed (1) the Tennessee Private Acts

providing for the creation, organization, and operation of Erlanger [Doc. 26-1]; (2)

Erlanger’s Bylaws of the Medical Staff [Doc. 26-2]; and (3) Erlanger’s Title VI grievance

procedure, Dr. Brooks’s Title VI grievance, and the written response to his grievance [Doc.

26-3]. Following Mr. Spiegel’s motion to dismiss, Dr. Brooks filed a motion to exclude

those documents [Doc. 28]. Dr. Brooks complains that defendant has inappropriately

submitted unauthenticated matters outside the pleadings, which should convert the motion

to one for summary judgment per Fed. R. Civ. P. 12(d) [Doc. 29 at pp. 1—2].

       In response, Mr. Spiegel first notes that only the timing distinguishes a Rule 12(c)

motion from a Rule 12(b)(6) motion [Doc. 31 at p. 4 (citing Ooltewah Mfg., Inc. v. Country

Coach, Inc., No. 1:05-CV-221, 2005 WL 2671126, at *1 (E.D. Tenn. Oct. 18, 2005))]. Mr.

Spiegel also notes that Rule 12(d) is not absolute and that some documents outside the

pleadings may be considered without converting a motion to dismiss to a motion for

summary judgment [Id. at pp. 4—5]. Specifically, Mr. Spiegel contends that public records

and documents attached to or referenced in the plaintiff’s complaint may be considered

with a motion to dismiss. Thus, Mr. Spiegel contends that the Court must take judicial

                                             6
notice of the private acts establishing Erlanger, and that Erlanger’s by-laws and plaintiff’s

Title VI complaint are referenced in the complaint [Id. at pp. 6—8]. Finally, Mr. Spiegel

has submitted the Unsworn Declaration of Jeffrey N. Woodard, Erlanger’s Chief Legal

Officer, to authenticate the contested exhibits [Doc. 31-1].

       In reply, Dr. Brooks reiterates that the submission of documents outside the

pleadings is contrary to the dictates of Rules 12(c) and 12(b)(6) and the Supreme Court’s

opinions in Twombly and Iqbal [Doc. 33 at pp. 1—2]. Plaintiff does not dispute the

authenticity of any of the exhibits, but instead he contends that none of the documents are

central to his claims and are only presented to make arguments that are inappropriate for a

motion to dismiss [Id. at p. 2]. Dr. Brooks also argues that defendant is trying to “bootleg

irrelevant matters before the court” in violation of Tennessee Rule of Professional Conduct

3.5, the prohibition against ex parte communication with a tribunal [Id.]. Thus, plaintiff

contends that defendant has presented irrelevant matters before the Court while tying the

plaintiff’s hands in responding without the benefit of discovery [Id.].

       The Court will begin its analysis with plaintiff’s last argument, that Mr. Spiegel’s

submission of documents outside the pleadings with a motion to dismiss effectively

violates the rule against ex parte communication [see Doc. 33 at p. 2 (citing Tenn. Sup. Ct.

R. 8, RPC 3.5)]. RPC 3.5(b) states that “[a] lawyer shall not … communicate ex parte with

such a person during the proceeding unless authorized to do so by law or court order.” Ex

parte communication with the court is communication by one side, usually without notice

to the other side. Because Mr. Spiegel filed the disputed documents attached to a pleading

                                             7
and that pleading was served on counsel for Dr. Brooks via the Court’s Electronic Case

Filing (“ECF”) system, Mr. Spiegel and his counsel have not engaged in ex parte

communication with the Court. Further, as comment [2] to RPC 3.5 notes, the rule “would

not prohibit a lawyer from communicating with a judge on the merits of the cause in writing

if the lawyer promptly delivers a copy of the writing to opposing counsel … because that

would not be an ex parte communication.” Dr. Brooks’ argument to the contrary is without

merit.

         Similarly, in response to the motion to dismiss, Dr. Brooks argues that Mr. Spiegel’s

counsel is acting as both an advocate and a witness by tendering unauthenticated material

to the Court [Doc. 32 at pp. 2—3 (citing Tenn. Sup. Ct. R. 8, RPC 3.7(a))]. RPC 3.7(a)

states “[a] lawyer shall not act as an advocate at a trial in which the lawyer is likely to be a

necessary witness unless; (1) the testimony relates to an uncontested issue; (2) the

testimony relates to the nature and value of legal services rendered in the case; or (3)

disqualification of the lawyer would work substantial hardship on the client.” Dr. Brooks

has provided no explanation for how the submission of unauthenticated documents

converts defense counsel to a witness, particularly in light of Dr. Brooks’ admission that

he “has no reason to even challenge the documents tendered by Defendant as not being

what they purport to be” [Doc. 33 at p. 2]. This argument is also without merit. 2



2
 Plaintiff also cursorily claims that the submission of these exhibits is “fundamentally unfair” and
“a violation of due process under the 5th and 14th Amendments to the United States Constitution”
[Doc. 32 at p. 3]. It is unclear how the submission of documents with a pleading of which plaintiff
has notice and an opportunity to respond could constitute a due process violation. Issues adverted
                                                  8
       Fed. R. Civ. P. 12(d) provides that if “matters outside the pleadings are presented to

and not excluded by the court” on a motion under Rule 12(b)(6) or 12(c), “the motion must

be treated as one for summary judgment under Rule 56.” Fed. R. Civ. P. 12(d). However,

Mr. Spiegel is correct that Rule 12(d)’s prohibition against consideration of matters outside

the pleadings is not absolute. “Under a well-established exception to Rule 12(d), courts

may consider documents attached to a Rule 12(b)(6) or 12(c) motion without converting

either into a summary judgment motion if the attached materials are: (i) referred to in the

plaintiff’s complaint and are central to the claims or (ii) matters of public record.” Kassem

v. Ocwen Loan Serv., LLC, 704 F. App’x 429, 432 (6th Cir. 2017); Cope v. Gateway Area

Dev. Dist., Inc., 624 F. App’x 398, 403 n.2 (6th Cir. 2015); Barany-Snyder v. Weiner, 539

F.3d 327, 332 (6th Cir. 2008) (matters of public record may be considered on a motion to

dismiss). It is undisputed that none of the documents filed with the motion to dismiss were

attached to the amended complaint. Thus, the question is whether the documents were

referenced in the complaint and are central to plaintiff’s claims, or whether they are matters

of public record.

        Mr. Spiegel argues that the Tennessee Private Acts related to the creation of the

Erlanger Health System are relevant to plaintiff’s allegation that Erlanger “is a

governmental entity with trustees appointed by the Mayor of Hamilton County, Tennessee,



to in a perfunctory manner unaccompanied by some effort at developed argumentation, are deemed
waived. It is not sufficient for a party to mention a possible argument in the most skeletal way,
leaving the Court to put “flesh on its bones.” Citizens Awareness Network, Inc. v. United States
Nuclear Reg. Comm’n, 59 F.3d 284, 293—94 (1st Cir. 1995).
                                                 9
and the General Assembly [Doc. 31 at p. 6 (citing Doc. 39 at ¶ VIII)]. Mr. Spiegel argues

that these matters are directly relevant to his liability under Monell v. Dep’t of Soc. Servs.

of N.Y., 436 U.S. 658 (1978) and that the Court must take judicial notice of these public

records [Id.]. The Private Acts are not referenced in the amended complaint, but they are

public records. Accordingly, the Court will not exclude them from consideration on the

instant motion to dismiss.

       As to the Bylaws of Erlanger, Mr. Spiegel notes that they are implicated in plaintiff’s

allegations as to the suspension of his hospital privileges and the requirement that he submit

to medical and psychological examinations [Doc. 31 at p. 6 (citing Doc. 39 at ¶ XI)].

Further, the amended complaint directly references the Bylaws by alleging that “Mr.

Spiegel is required to be involved in almost all steps in the disciplining of medical staff

physicians pursuant to the By Laws of the Erlanger Medical Staff” [Id. (citing Doc. 39 at

¶ XIII)]. Thus, Mr. Spiegel is correct that the Bylaws are referenced in the plaintiff’s

complaint; the question is whether they are central to plaintiff’s claims. See Kassem, 704

F. App’x at 432. Mr. Spiegel contends that the Bylaws are “relevant to decisionmaking

authority and ‘custom or policy’ liability under Monell, as well as Plaintiff’s claims that

his rights to due process were violated” [Doc. 31 at p. 7]. As discussed below, in order to

succeed on his official capacity claims, plaintiff must prove that he suffered a violation of

his constitutional rights due to a municipal custom or policy. Accordingly, the Court will

not exclude the Bylaws from consideration on the motion to dismiss.



                                             10
       Finally, Mr. Spiegel notes that plaintiff alleges that he filed a Title VI complaint

with Ms. Elizabeth Appling, the head of the Department of Diversity at Erlanger, but that

she dismissed the complaint “with no explanation as to either how it was investigated, or

how it was processed, recorded and documented” [Doc. 39 at ¶ XIV]. Accordingly,

plaintiff’s Title VI complaint and Erlanger’s response are directly referenced in the

amended complaint and are central to plaintiff’s claims. While Erlanger’s Title VI

grievance procedure is not itself directly mentioned in plaintiff’s amended complaint,

plaintiff has directly challenged how his grievance was investigated and processed.

Accordingly, the Court finds that the Title VI grievance procedure, plaintiff’s Title VI

complaint, and Erlanger’s response are all central to plaintiff’s claims. The Court will not

exclude consideration of these documents on the instant motion to dismiss.

       Therefore, for all of these reasons, plaintiff’s motion to exclude matters outside of

the pleadings [Doc. 28] will be DENIED.



IV.    Motion to Dismiss

       The Court begins review of defendant’s motion to dismiss by noting that defendant

presented many arguments based on what plaintiff might be alleging. Plaintiff disclaimed

several of those theories and claims in his response [Doc. 32]. Specifically, plaintiff

unequivocally described his claim as one pursuant to 42 U.S.C. § 1983 and that his

reference to Title VI is “background” [Id. at p. 1]. Plaintiff disclaims any relief for anything

prior to the revocation of his hospital privileges “which neither party has alleged took place

                                              11
more than one year prior to the filing suit” [Id. at p. 3]. He also “makes no contention that

Erlanger had a policy of inadequate training or supervision” and “asserts no rights under

Respondeat Superior” [Id.]. Finally, plaintiff states that he “has made no claim under state

law” [Id. at p. 7].

        Instead, plaintiff asserts:

                 A custom is a habitual practice; the usual way of acting in given
                 circumstances. This is precisely what Dr. Brooks has described by
                 Chattanooga-Hamilton County Hospital Authority ignoring Dr. Brooks’
                 complaint of racial discrimination for “many years.” The assertions of Dr.
                 Brooks and the ignoring of them by the Defendant and hospital authority for
                 “many years has created a custom of discrimination that Kevin Spiegel is
                 responsible for enforcing.

[Id. at p. 3]. Plaintiff describes the “essence” of his complaint as follows:

                 [H]e repeatedly made complaints of racial discrimination, with requests for
                 corrective action, concerning himself and other African-Americans that
                 Kevin Spiegel and Chattanooga-Hamilton County Hospital Authority dealt
                 with, and that he had his hospital privileges terminated because of making
                 repeated complaints that were never redressed.

[Id. at p. 6].

        Accordingly, the Court will address those arguments and theories that seem to

remain at issue.

        A.       Official Capacity Claims

        Dr. Brooks claims that he has complained of racial discrimination for many years

and his complaints have been ignored by Erlanger, thus creating “a custom of

discrimination that Kevin Spiegel is responsible for enforcing” [Doc. 32 at p. 3]. Thus, the



                                              12
Court interprets his claim as one of a custom of inaction by Erlanger and Mr. Spiegel that

has violated his constitutional rights.

       A claim under § 1983 against a governmental official in his official capacity is a

suit against the governmental entity itself. Kentucky v. Graham, 473 U.S. 159, 165 (1985). 3

In order to establish liability under § 1983, a plaintiff must demonstrate: (1) he was

deprived of a right secured by the Constitution or law of the United States; and (2) the

deprivation was caused by a person acting under the color of state law. Flagg Bros., Inc.

v. Brooks, 436 U.S. 149, 155 (1978); Neuens v. City of Columbus, 303 F.3d 667, 670 (6th

Cir. 2002).

       It is well settled that a municipality may not be held liable under § 1983 “for an

injury inflicted solely by its employees or agents” or on the basis of respondeat superior.

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691, 694 (1978). “Instead, it is when

execution of a government’s policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts the injury that

the government as an entity is responsible under § 1983.” Id. at 694. Accordingly, to

succeed on a municipal liability claim under § 1983, a plaintiff “must demonstrate that the

alleged federal violation occurred because of a municipal policy or custom.” Burgess v.

Fischer, 735 F.3d 462, 478 (6th Cir. 2013) (citing Monell, 436 U.S. at 694). A “custom”




3
 There is no dispute that Erlanger is a governmental entity and a political subdivision of the State
of Tennessee. See Fitten v. Chattanooga-Hamilton Cty. Hosp. Auth., No. 1:01-CV-152, 2002 WL
32059748, at *1 (E.D. Tenn. Oct. 21, 2002).
                                               13
that is a basis for a civil rights violation must be “so permanent and well settled as to

constitute a ‘custom or usage’ with the force of law.” Feliciano v. City of Cleveland, 988

F.2d 649, 655 (6th Cir.), cert. denied, 510 U.S. 826 (1993) (quoting Monell, 436 U.S. at

691)).    “It must reflect a course of action deliberately chosen from among various

alternatives.” Doe v. Claiborne Cty., 103 F.3d 495, 508 (6th Cir. 1996).

         To establish a municipal liability claim under an “inaction” theory, Dr. Brooks must

establish: (1) the existence of a clear and persistent pattern of a deprivation of constitutional

rights by Erlanger; (2) notice or constructive notice on the part of Erlanger; (3) Erlanger’s

tacit approval of the unconstitutional conduct, such that its deliberate indifference in its

failure to act can be said to amount to an official custom or policy of inaction; and (4) that

Erlanger’s custom was the “moving force” or direct causal link in the constitutional

deprivation. Id. Defendant argues that the allegation that Erlanger has failed to addressed

“unspecified complaints … pertaining to discrimination” are mere legal conclusions [Doc.

26 at p. 20]. Further, defendant contends that such allegation is refuted by plaintiff’s other

allegations of meetings with Mr. Spiegel, Mr. Winick, Mr. Webb, and Ms. Appling [Id. at

pp. 20—21].

         The amended complaint alleges that plaintiff has complained to Erlanger “for many

years about racial discrimination” against himself and others and that he has “dealt

directly” with Mr. Spiegel about these issues “many times” [Doc. 39 at ¶ VI]. Further,

plaintiff claims Mr. Spiegel “had full knowledge of the racial discrimination complaints”

and he and other CEOs “have gone out of their way to ignore and not address these

                                               14
complaints” [Id. at ¶ XII]. Plaintiff claims that Mr. Spiegel stated that Erlanger needed to

develop a positive relationship with the physicians at FHS and that an Erlanger executive

would assist in doing so, but “[t]his never materialized” [Id. at ¶ XII]. Finally, plaintiff

claims that Erlanger suspended his hospital privileges “for no legal reason” and, at Mr.

Spiegel’s direction, demanded that plaintiff “submit to medical and psychological

examinations” [Id. at ¶ XI]. Plaintiff alleges that Erlanger was aware of and “has ratified”

Mr. Spiegel’s actions [Id. at ¶ IX]. Plaintiff claims that Erlanger and Mr. Spiegel have

deprived him of his constitutional rights to equal protection and due process and retaliation

for exercising his right to free speech under the First and Fourteenth Amendments [Doc.

32 at pp. 5—7].

       In reply, defendant notes that the Board’s decisions are relevant on an inaction

theory because Monell liability requires that the final decision-maker adopts a “policy of

inaction” [Doc. 35 at p. 6, n.6]. This argument highlights the flaw in the instant motion:

Mr. Spiegel contends that the Board has the final decision-making authority with regard to

clinical privileges and physician discipline, whereas plaintiff alleges that Mr. Spiegel has

been involved in his discipline and he has “directly participated” in the violation of

plaintiff’s rights [Doc. 39 at ¶ XIII]. Thus, who bears responsibility for the revocation of

plaintiff’s clinical privileges and for ignoring complaints of racial discrimination are issues

of fact that cannot be resolved on a motion to dismiss.




                                              15
       B.     Individual Liability

       As noted initially, plaintiff has pled claims against Mr. Spiegel in both his official

and individual capacity. An individual capacity claim under § 1983 “seeks to hold an

official personally liable for the wrong alleged.” Peatross v. City of Memphis, 818 F.3d

233, 241 (6th Cir. 2016). Thus, an individual capacity claim requires a showing that the

government official (1) either encouraged the specific incident of misconduct or otherwise

directly participated in it; and (2) caused the injury. Id.

       Mr. Spiegel argues that the amended complaint contains only conclusory allegations

of any action taken by him and further that he is entitled to the defense of qualified

immunity [Doc. 26 at pp. 32—33]. Plaintiff responds that Mr. Spiegel is not entitled to

qualified immunity because his actions in removing plaintiff’s hospital privileges and

requiring him to submit to medical and psychological tests were objectively unreasonable

[Doc. 32 at p. 7]. In reply, defendant contends that it is “incorrect” that he could have

suspended plaintiff’s hospital privileges or unilaterally required him to undergo medical

evaluation [Doc. 35 at p. 13].

       The doctrine of qualified immunity shields “government officials performing

discretionary functions … from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person

would have known.” Ewolski v. City of Brunswick, 287 F.3d 492, 501 (6th Cir. 2002)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). There are two parts to the

qualified immunity analysis: (1) whether there was a violation of the plaintiff’s statutory

                                              16
or constitutional right(s), and (2) whether the right was clearly established to a reasonable

person at the time of the challenged conduct. Ashcroft v. al-Kidd, 563 U.S. 731, 735

(2011).

       The amended complaint alleges that Erlanger agents “at the direction of Kevin

Spiegel” demanded that plaintiff submit to medical and psychological examinations and

have continued to deprive him of his hospital privileges [Doc. 39 at ¶ XI]. The amended

complaint alleges that Mr. Spiegel is involved “in almost all steps” of disciplining medical

staff and “[t]here is no part of the disciplining of Dr. Brooks that Mr. Spiegel has not been

involved in” [Id. at ¶ XIII]. Thus, as with the official capacity claims, there is a factual

dispute on whether Mr. Spiegel was involved (or could have been involved) in the

suspension of plaintiff’s clinical privileges or other disciplinary action. The Court notes

that a motion to dismiss is meant to challenge only the sufficiency of pleading and that the

qualified immunity issue might be best left to a later stage of litigation when there are

adequate facts with which to support more well-developed arguments which touch upon

all aspects of the qualified immunity inquiry. See Grose v. Caruso, 284 F. App’x 279, 283

(6th Cir. 2008) (stating that “[d]ismissals on the basis of qualified immunity are generally

made pursuant to Fed. R. Civ. P. 56 summary judgment motions, not 12(b)(6) sufficiency

of pleadings motions” and pointing out that the plaintiff “has not yet had an opportunity to

initiate discovery in order to develop a factual record upon which a court may then

determine whether dismissal based on qualified immunity is proper”). The factual dispute

as present in the allegations precludes the application of qualified immunity at this time.

                                             17
V.    Conclusion

      For the reasons set forth herein, defendant’s motion to dismiss [Doc. 25] is

DENIED and plaintiff’s motion to exclude matters outside of the pleadings [Doc. 28] is

DENIED.

      IT IS SO ORDERED.



                                   s/ Thomas W. Phillips
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                         18
